Registration No. 33-23223 File No. 811-5582 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 S Pre-Effective Amendment No. £ Post-Effective Amendment No. 41 S and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 S Amendment No. 40 S OPPENHEIMER CASH RESERVES (Exact Name of Registrant as Specified in Charter) 6803 South Tucson Way, Centennial, Colorado 80112-3924 (Address of Principal Executive Offices) (Zip Code) (303) 768-3200 (Registrant’s Telephone Number, including Area Code) Arthur S. Gabinet, Esq. OFI Global Asset Management, Inc. Two World Financial Center, 225 Liberty Street, New York, New York 10281-1008 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): S Immediately upon filing pursuant to paragraph (b) £ On pursuant to paragraph (b) £ 60 days after filing pursuant to paragraph (a)(1) £ On, pursuant to paragraph (a)(1) £ 75 days after filing pursuant to paragraph (a)(2) £ On pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: £ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York and State of New York on the 8 th day of November , 2013. Oppenheimer Cash Reserves By: William F. Glavin, Jr.* William F. Glavin, Jr., President , Principal Executive Officer and Trustee Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities on the dates indicated: Signatures Title Date Sam Freedman* Chairman of the November 8, 2013 Sam Freedman Board of Trustees William F. Glavin, Jr. * President, Principal November 8, 2013 William F. Glavin, Jr. Executive Officer and Trustee Brian W. Wixted* Treasurer, Principal November 8, 2013 Brian W. Wixted Financial & Accounting Officer Edward L. Cameron* Trustee November 8, 2013 Edward L. Cameron Jon S. Fossel* Trustee November 8, 2013 Jon S. Fossel Richard F. Grabish* Trustee November 8, 2013 Richard F. Grabish Beverly L. Hamilton* Trustee November 8, 2013 Beverly L. Hamilton Victoria J. Herget* Trustee November 8, 2013 Victoria J. Herget Robert J. Malone* Trustee November 8, 2013 Robert J. Malone F. William Marshall, Jr.* Trustee November 8, 2013 F. William Marshall, Jr. Karen L. Stuckey* Trustee November 8, 2013 Karen L. Stuckey James D. Vaughn* Trustee November 8, 2013 James D. Vaughn *By: /s/ Mitchell J. Lindauer Mitchell J. Lindauer, Attorney-in-Fact EXHIBIT INDEX Exhibit No. Description Ex-101.INS XBRL Instance Document Ex-101.SCH XBRL Taxonomy Extension Schema Document Ex-101.CAL XBRL Taxonomy Extension Calculation Linkbase Document Ex-101.DEF XBRL Taxonomy Extension Definition Linkbase Ex-101.LAB XBRL Taxonomy Extension Labels Linkbase Ex-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
